DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-8, 10-19 are allowed.

The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘Pipetting device comprising: 

          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          wherein the detection unit (7) is designed such that the detection is performed by means of at least one comparison of a measured value of the capacitance, in particular the absolute capacitance, to one or more reference values, and 

          wherein at least a part of the second electrode is formed by at least one of the following: 

               - a pipette tip holder (3) having at least one receptacle (4) for receiving the pipette tip (2); 

               - at least a part of a support (33) for placement of a pipette tip holder (3) having at least one receptacle (4) for receiving the pipette tip (2); 

               2- at least a part of a worktable (5), over which the pipette tube (1) is movable; 

               - one or more pipette tips (2', 2", 2"'); - one or more pipette tube holders (13), which are adapted for the attachment of a pipette tube (1).’

          The subject matter as recited above was not taught, shown, or suggested with the prior-art of record. (see PCT/EP2017/068208, and specification figure 7)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852